Citation Nr: 0909951	
Decision Date: 03/17/09    Archive Date: 03/26/09

DOCKET NO.  01-06 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder, 
claimed as secondary to service-connected disabilities.

2.  Entitlement to service connection for a bilateral hip 
disorder, claimed as secondary to service-connected 
disabilities.

3.  Entitlement to a disability rating greater than 10 
percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to April 
1946 and from June 1947 to April 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2000 and March 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Office in San Juan, the Commonwealth of Puerto Rico.

The case returns to the Board following a remand to the RO in 
November 2005 for the hearing loss rating issue, and a 
vacatur and remand to the RO in July 2007 as ordered by the 
U.S. Court of Appeals for Veterans Claims (Court) for the two 
service connection issues.

In its March 2005 rating decision, the RO granted a 10 
percent evaluation for bilateral hearing loss.  The Veteran 
submitted a notice of disagreement with that decision in 
April 2005.  In the November 2005 decision, the Board 
remanded the issue to the RO to issue a statement of the case 
pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  In 
its July 2007 remand, the Board again directed the RO to 
issue a statement of the case on this issue.  To date, the RO 
has failed to complete the directions of either remand.  The 
Board must therefore remand the issue yet again.

Pursuant to a vacatur and remand by the Court in January 
2007, the Board remanded the service connection claims for a 
back disorder and a bilateral hip disorder in July 2007.

As noted in the Board's November 2005 decision, the Veteran 
submitted statements in September 2001, May 2004, and 
November 2004 that raised informal claims for service 
connection for a bilateral knee disorder, hemorrhoids, 
hepatitis, and a right arm fracture, as well as for increased 
disability ratings for service-connected scars of the chin 
and upper lip and residuals of a fractured left zygomatic 
arch.  The Board noted in November 2005 that the RO began 
development of some of these issues yet never adjudicated 
them.  The Board referred the matters to the RO for 
appropriate action.

The joint motion to the Court indicated that the adjudication 
of the claims of service connection for a back disorder and a 
bilateral hip disorder, each claimed as secondary to service-
connected disabilities, was "premature" because other new 
claims of service connection, cited above, had not been 
addressed by the RO.

Simply stated, the Court has taken the position that the 
claims before the Board may not be adjudicated until such 
times as the claims before the RO are fully addressed. 

The Board therefore remanded the secondary service connection 
claims for a back disorder and a bilateral hip disorder in 
July 2007.  The remand directed the RO to issue a rating 
decision regarding claims for service connection for a 
bilateral knee disorder, hemorrhoids, hepatitis, and a right 
arm fracture, as well as for increased disability ratings for 
service-connected scars of the chin and upper lip and 
residuals of a fractured left zygomatic arch.

The RO failed to complete the actions directed in either the 
November 2005 remand or the July 2007 remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO granted a 10 percent evaluation for bilateral hearing 
loss in a March 2005 rating decision.  The Veteran expressed 
disagreement with the decision in an April 2005 statement.  
The Board's November 2005 decision remanded the issue to the 
RO to issue a statement of the case.

Despite an October 2007 deferral note in the claims file 
citing a VACOLS review, the RO has not issued the Veteran and 
his representative a statement of the case on this issue.  
The April 2005 notice of disagreement placed the issue in 
appellate status, therefore the matter must be remanded again 
so that the RO may issue a statement of the case on the issue 
of the 10 percent rating for bilateral hearing loss.  
38 U.S.C.A. § 7105(d)(1); 38 C.F.R. §§ 19.9, 19.26, 19.29; 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Regarding the secondary service connection claims for a back 
disorder and a bilateral hip disorder, these two issues were 
remanded in a July 2007 Board decision.  The Board's remand 
was pursuant to a joint motion to the Court which found the 
two claims to be "premature" because other new claims for 
service connection had not been addressed by the RO.

An October 2007 deferral notice by the RO recognized the 
actions directed in the remand, noting that the Veteran's 
claims for service connection for a bilateral knee disorder, 
hemorrhoids, hepatitis, and a right arm fracture, as well as 
for increased disability ratings for service-connected scars 
of the chin and upper lip and residuals of a fractured left 
zygomatic arch, needed to be referred to the RO for action.

To date, the RO has not taken action on these service 
connection and increased rating claims and they have not been 
adjudicated.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran and 
his representative a statement of the case 
on the issue of entitlement to a 
disability rating greater than 10 percent 
for bilateral hearing loss.  It should 
afford the Veteran the applicable period 
of time in which to perfect his appeal of 
that issue and proceed accordingly.
2.  Following any development deemed 
appropriate by the RO, it should issue a 
rating action regarding claims for service 
connection for a bilateral knee disorder, 
hemorrhoids, hepatitis, and a right arm 
fracture, as well as for increased 
disability ratings for service-connected 
scars of the chin and upper lip and 
residuals of a fractured left zygomatic 
arch.

3.  The claims at issue before the Board 
at this time should not be returned to the 
Board until the actions cited above have 
been undertaken and all new claims filed 
by the Veteran (not simply claims before 
the Board) have been fully addressed by 
the RO.  The RO is asked to review the 
Joint Motion prior to returning this case 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

